Case 8:21-cv-00839-SDM-AAS Document 69 Filed 06/02/21 Page 1 of 6 PageID 3211




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

STATE OF FLORIDA,

      Plaintiff,

      v.                                    Case No. 8:21-cv-839-SDM-AAS

BECERRA, et al.,

      Defendants.
_________________________________

     FLORIDA’S RESPONSE TO DEFENDANTS’ MOTION FOR
   LEAVE TO FILE SUPPLEMENTAL BRIEF AND DECLARATION

      1. Florida does not object in principle to Defendants’ request for

supplemental briefing on the Alaska Tourism Restoration Act (“ATRA”). See

Doc. 67 at 1 (citing Pub. L. No. 117-14, 117th Cong.). Florida is, however,

concerned that further briefing will only serve to delay a ruling on Florida’s

motion for preliminary injunction. With each passing day that cruises—a

singled-out industry—cannot operate, Florida suffers irreparable harm. As

Florida’s cruise lines and ports address the CDC’s constantly changing

labyrinth of requirements for safety plans and simulations, and businesses and

employees suffer, time is of the essence.

      Since Defendants briefly staked out their position on ATRA in their

request, Florida briefly stakes out its position here and hopes this is sufficient

to avoid the need for further briefing and delay.

                                        1
Case 8:21-cv-00839-SDM-AAS Document 69 Filed 06/02/21 Page 2 of 6 PageID 3212




       First, by its plain text, ATRA applies only to Alaskan ships. See § 2(a)–

(b). If anything, that helps Florida. In ATRA, Congress expressly conditioned

a Jones Act exception for Alaskan cruise ships on compliance with the CDC’s

orders. The only way to give meaning to that requirement is to assume what

Florida has already explained—that the CDC lacks the authority it claims and

needed congressional action to allow it to apply its unlawful orders to Alaskan

ships. Because ATRA does not address Florida ships, the most plausible

inference is that Congress decided not to ratify the CDC’s conduct as to Florida.

       Second, the principal authorities Florida relies on in this case address a

similar ratification issue with respect to the CDC’s moratorium on evictions.

The alleged ratification in those cases was not state-specific as it is here, and

yet those courts still found no ratification. See Tiger Lily, LLC v. HUD, 992

F.3d 518, 524 (6th Cir. 2021); Skyworks, Ltd. v. CDC, No. 5:20-cv-2407, 2021

WL 911720, at *12 (N.D. Ohio Mar. 10, 2021); Ala. Ass’n of Realtors v. HHS,

--- F.3d ---, 2021 WL 1779282, at *8–9 (D.D.C. May 5, 2021).1 The reasoning in

those cases applies equally here. Put simply, “nothing in [ATRA] expressly

approved the agency’s interpretation” of § 264(a). Tiger Lily, 992 F.3d at 524.




1Today, the D.C. Circuit denied the plaintiffs’ motion to vacate the stay of the injunction in
the Alabama Association of Realtors case, which the district court had entered. See Ala. Ass’n
of Realtors v. HHS, No. 21-5093, slip op. at 1 (D.C. Cir. Jun. 2, 2021). Insofar as the D.C.
Circuit found congressional ratification, id. at 3, that case is distinguishable given the state-
specific nature of ATRA, as discussed above.


                                               2
Case 8:21-cv-00839-SDM-AAS Document 69 Filed 06/02/21 Page 3 of 6 PageID 3213




Thus, at most, ATRA reflects “mere congressional acquiescence,” which falls

short of ratification, “especially given the plain text of” the statute. Id.

      Third, even if Defendants were right about the import of ATRA in this

case (they are not), this development would render the non-delegation doctrine

issue far worse. By requiring compliance with “any restrictions or guidance”

from the CDC, § 2(a)(1)(B) (emphasis added), Defendants’ reading of ATRA

would eliminate even the razor-thin intelligible principles the CDC struggled

to identify at the hearing. In fact, it would be among the most egregious—if not

the most egregious—delegation to the administrative state in the history of the

Republic. Just as the Court should interpret § 264(a) to avoid that problem, see

Tiger Lily, 992 F.3d at 523, it should do the same with ATRA.

      2. Florida does not object to this Court taking judicial notice of publicly

available materials related to the CDC’s latest actions. These materials further

demonstrate Florida’s point in this case—that the CDC, in addition to

overstepping its authority, is moving the goalposts every day and making it

impossible for cruise ships to resume sailing. Florida objects, however, to

Defendants filing a supplemental declaration or a supplemental brief on the

CDC’s constantly changing guidance. The CDC’s evolving requirements on

testing, masks, communications, vaccinations, and simulations, among others,

only reiterate Florida’s concerns. If the parties must re-litigate the case every

time the CDC moves the target, they will be filing supplemental briefs and

                                         3
Case 8:21-cv-00839-SDM-AAS Document 69 Filed 06/02/21 Page 4 of 6 PageID 3214




declarations at least until the Conditional Sailing Order expires in November,

perhaps longer.

       Meanwhile, Florida is suffering irreparable harm every day,2 and the

rest of the country—even in places like California3—will soon be back to

normal. With no basis in fact or law, the cruise industry is being singled out.

Worse, the CDC did almost nothing to move towards reopening until Florida

filed suit. Now, the CDC argues that it is moving. Florida is skeptical, and this

Court should be as well. While some companies may attempt to bear the costs

associated with the CDC’s illegal and opaque requirements, the CDC’s illegal

orders remain in effect with no clear end in sight. Florida requests that the

Court promptly enjoin the CDC’s unlawful acts. One thing is now clear—the

prospect of judicial action is the only thing that spurs the CDC forward.




2 Defendants briefly allude to Florida’s law prohibiting businesses from requiring customers
to show proof of vaccines and suggest that Florida’s law means it is not irreparably harmed
by the CDC’s actions. Doc. 67 at 3 & n.1. But Defendants expressly disavowed any attempt
to preempt Florida’s statute at the hearing. Doc. 47 at 108–10. Further, the cruise industry’s
ability to sail safely without a vaccine requirement is demonstrated by successful cruising in
Europe dating back to August 2020. And, in any event, any conflict between the CDC’s
instructions to the industry and Florida’s statute should be resolved in favor of Florida.
Florida’s statute is a valid exercise of its police power, while the CDC’s orders are an ultra
vires overreach by a federal agency.
3https://www.latimes.com/california/story/2021-05-21/california-june-15-reopening-covid-
guidelines-what-to-know (showing a June 15 reopening).


                                              4
Case 8:21-cv-00839-SDM-AAS Document 69 Filed 06/02/21 Page 5 of 6 PageID 3215




                             Respectfully submitted,

                             Ashley Moody
                             ATTORNEY GENERAL

                             John Guard
                             CHIEF DEPUTY ATTORNEY GENERAL

                             /s/ James H. Percival
                             James H. Percival* (FBN 1016188)
                             DEPUTY ATTORNEY GENERAL FOR LEGAL POLICY
                             *Lead Counsel

                             Jason H. Hilborn (FBN 1008829)
                             ASSISTANT SOLICITOR GENERAL

                             Anita Patel (FBN 70214)
                             SENIOR ASSISTANT ATTORNEY GENERAL

                             Office of the Attorney General
                             The Capitol, PL-01
                             Tallahassee, Florida 32399-1050
                             (850) 414-3300
                             (850) 410-2672 (fax)
                             james.percival@myfloridalegal.com
                             jason.hilborn@myfloridalegal.com

                             Counsel for the State of Florida

June 2, 2021




                                     5
Case 8:21-cv-00839-SDM-AAS Document 69 Filed 06/02/21 Page 6 of 6 PageID 3216




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 2nd day of June, 2021, a true and

correct copy of the foregoing was filed with the Court’s CM/ECF system, which

provides notice to all parties.

                                         /s/ James H. Percival
                                         James H. Percival




                                     6
